OPINION
On March 27, 1937, Marion Wilson and others, as plaintiffs, filed a suit in the Eighth judicial district court of Nevada, in and for Clark County, against Charles Goldring, trustee in bankruptcy for the estate of Marion Wilson, bankrupt, Colonial Building  Loan Association, a corporation, and others, numbered 7433.
1. Thereafter the said Eighth judicial district court entered an order in said case striking the complaint from the files, and dismissed the action with prejudice. Thereafter, on the 4th day of August 1937, the said Marion Wilson took an appeal from said order, but at no time has said Wilson filed an undertaking on appeal in said case nor deposited in lieu thereof any sum of money with the clerk of said court, to abide the event of the appeal, as required by law to perfect said appeal (Comp. Laws, sec. 8893).
On motion of respondent corporation, duly noticed, it is ordered that said appeal be and the same is hereby dismissed, at the cost of the said Marion Wilson.
2. This is the second appeal taken in substantially the same matter, as appears from the files of this court and from the opinion in Goldring v. Kelberry et al., 57 Nev. 478,66 P.2d 1013; and, it appearing to the court that this appeal was taken solely for delay and to annoy and harass the respondent Colonial Building  Loan Association, on motion of said respondent it is ordered *Page 156 
that judgment be entered herein in favor of defendant Colonial Building  Loan Association, a corporation, and against the said Marion Wilson, in the sum of $500, as damages.